Exhibit 10.3

 

AGREEMENT AND RELEASE

 

This Agreement and Release is entered on this 19th day of January, 2012 (the
“Effective Date”) among Ferrell Companies, Inc. (“FCI”), Ferrellgas, Inc. of
Overland Park, Kansas (collectively, “Ferrellgas”), and their affiliates,
including Ferrellgas Partners, L.P., and/or Ferrellgas, L.P., (all of which will
collectively be referred to as “Ferrell”) and George L. Koloroutis (“Employee”),
to set forth the terms of separation of Employee’s employment relationship with
Ferrellgas and for all benefits, rights, and obligations between Ferrellgas and
Employee (referred to collectively as the “Parties”).  Thus, in consideration of
the mutual promises, covenants and agreements set forth below, the adequacy and
sufficiency of which are hereby acknowledged by the Parties, the Parties agree
as follows:

 

Employee’s regular employment ended on the Effective Date set forth above;
however Employee will continue in an advisory role described in Section 2 below.
Ferrell and Employee now desire to fully and finally resolve all issues among or
between them arising from Employee’s employment by Ferrell and/or the cessation
of such employment. Therefore, intending to be legally bound, Ferrell and
Employee agree as follows:

 

1.               Employee was relieved of his duties as the President of Ferrell
North America and Sr. Vice President of Ferrellgas and all of its affiliated
entities on the Effective Date.  The parties agree that the Effective Date shall
be the date referenced in Section 1(h) of the Employment Agreement between the
parties dated August 10, 2009.  Employee will receive a Letter of Reference in
the form attached as “Attachment A” (or other form proposed by Employee and
agreed by Stephen Wambold) within twenty-one days of signing this Agreement.

 

2.               Further, Ferrellgas agrees to retain Employee in an advisory
role for four (4) years, beginning on the Effective Date and continuing until
the fourth anniversary of the Effective Date (the “Advisory Period”), and this
Advisory Period will apply to Employee’s vesting for purposes of his existing
FCI and Ferrellgas Partners, L.P. stock appreciation rights and common unit
options rights, respectively, as if Employee had not been relieved of his
duties.  Employee will not be granted any further options or stock appreciation
rights Employee will no longer be deemed to be an advisor to Ferrell, including
any affiliates of any Ferrell entity, after the Advisory Period, and no further
rights or benefits, including without limitation stock/common unit option or
stock appreciation rights or vesting, shall accrue to Employee after such date,
except as provided herein.  Employee will be paid his previous base salary of
$350,000 per annum on usual the bi-weekly pay periods, subject to withholdings
and deductions, for the Advisory Period.  Employee shall not make any
401(k) contributions nor receive any 401(k) matching during this time and will
voluntarily discontinue deferrals to his Supplemental Savings Plan.  Employee
will not be entitled to future ESOP allocations after the Effective Date. 
Employee shall not undertake any duties on behalf of Ferrell and shall not be
considered to be operating within the course of any duties unless specifically
directed in writing by Ferrell to do so. Employee shall not have the authority,
apparent or actual, to enter into agreements on behalf of Ferrell or to
otherwise bind the company, and Employee shall not hold himself out to be an
officer of Ferrell. Employee shall not have access to company offices, telephone
systems, computer or email systems or other Ferrell property unless specifically
authorized in writing by Ferrell. Employee will office from his home and all
business communications by him shall be directed to Steve Wambold, CEO of
Ferrellgas. Employee shall be reimbursed only for previously authorized and
reasonable out-of-pocket expenses incurred on behalf of Ferrellgas.  Employee
agrees to be available to assist and cooperate with Ferrell and to respond in a
timely manner to reasonable inquiries from Ferrell senior management.  Employee
agrees that the confidentiality provisions of his Employee Agreement shall
extend to any confidential information (as

 

--------------------------------------------------------------------------------


 

defined in his Employment Agreement as attached to this Agreement) obtained or
developed during this period.  In the event of a Change in Control (as defined
in Employee’s August 6, 2009 Employment Agreement) or the filing of a voluntary
or involuntary bankruptcy petition by Ferrellgas, Inc. or Ferrellgas Partners,
L.P., Ferrell shall notify Employee of such event within 30 days of the
effective date of the Change in Control or initial bankruptcy filing by
first-class mail to Employee’s last known street address and by electronic mail
to Employee’s last known electronic mail address.  Within 90 days of receiving
such notification, Employee may elect to accelerate the remainder of the amount
of the four years of base salary due to him by so stating in writing, If
Employee so elects, all of Employee’s remaining options and stock appreciation
rights shall fully vest, and Employee will be entitled to all rights described
in paragraph 3(a) below for a period of 18 months after the date of Employee’s
election to accelerate or until the end of the Advisory Period, whichever is
earlier.  All of Ferrell’s other obligations under Section 3 shall terminate.

 

3.               (a) Employee acknowledges that the end of formal employment on
the Effective Date constitutes a “qualifying event” for COBRA purposes. During
the Advisory Period, Ferrellgas shall provide the employer share of any health,
vision, and dental coverage in which Employee and his dependents were enrolled
as of the Effective Date and Employee’s cost for these benefits will be
consistent with the rates charged to active employees during the Advisory
Period.  Employee acknowledges such payments are greater than, in lieu of and
not in addition to Ferrell’s COBRA obligations.

 

(b) If, in the alternative, the Employee elects his standard rights under COBRA,
the eighteen month COBRA continuation period will begin on the Effective Date
and COBRA information will be sent to Employee by Ferrell’s COBRA provider. 
Employee must submit each month’s COBRA premium payment to Ferrell’s COBRA
provider as outlined in the enrollment information. In addition, Employee must
make a copy of the check submitted for each payment and mail it to Ferrellgas,
Attention Cathy Brown, Director of Tax and Payroll, One Liberty Plaza, Liberty,
MO 64068.  Ferrellgas will reimburse Employee for a portion of the monthly
premium payment (as more fully described in the last sentence of this paragraph)
after The Taben Group (or successor COBRA administrator) has received the
premium and after Ms. Brown or her successor has received a copy of each payment
check. If Employee fails to submit premiums in a timely manner, Employee will
lose continuation coverage. The amount of the Employee’s monthly reimbursement
shall equal the difference between the Employee’s premium payment and the
Employee cost for coverage consistent with the rates charged to active employees
(the “Premium Reimbursement”), plus a gross-up payment to reimburse Employee for
any income and employment taxes due on the Premium Reimbursement and gross-up
payment.

 

(c) During the Advisory Period, Ferrellgas shall also provide the employer share
of the cost of any life and AD&D coverage in which Employee and his dependents
were enrolled as of the Effective Date, and Employee’s cost for these benefits
will be consistent with the rates paid by active employees.  To the extent the
employer-provided cost of coverage of such benefits results in imputed income to
Employee, Ferrellgas will pay Employee a gross-up payment so that there will be
no after-tax costs to the Employee associated with the employer-provided cost of
coverage of these benefits.

 

4.               In exchange for the mutual promises made here, Employee agrees
to forever RELEASE and DISCHARGE Ferrell, all of Ferrell’s affiliated entities,
and Ferrell’s officers, employees, directors and agents from any and all claims
arising from his employment and/or cessation of employment and all debts,
obligations, claims, demands, or causes of

 

2

--------------------------------------------------------------------------------


 

action of any kind whatsoever, known or unknown, in tort, contract, by statute
or on any other basis, for equitable relief, compensatory, punitive or other
damages, expenses (including attorney’s fees), reimbursements or costs of any
kind, including, but not limited to, any and all claims, demands, rights and/or
causes of action, including those which might arise out of allegations relating
to a claimed breach of an alleged oral or written employment contract, or
relating to purported employment discrimination or civil rights violations, such
as, but not limited to, those arising under Title VII of the Civil Rights Act of
1964 and all amendments thereto, Executive Order 11246, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Equal Pay Act, the
Rehabilitation Act of 1973, the Americans with Disabilities Act, the Older
Workers’ Benefits Protection Act, and/or any other applicable federal, state, or
local employment discrimination or retaliation statute, ordinance or common law
doctrine which Employee might assert against Ferrell. Employee waives any right
to recover in any lawsuit brought on his behalf by any government agency or
other person. Except as specifically provided, this paragraph does not release
any rights or obligations under this Agreement or any rights or Employee’s
interest existing (as of the Effective Date) in the Ferrell Companies, Inc.
Incentive Compensation Plan, the Ferrellgas Unit Option Plan, the Ferrell
Companies, Inc. Employee Stock Ownership Plan, the Ferrell Companies, Inc.
401(k) Investment Plan, or the Ferrell Companies, Inc. Supplemental Savings
Plan.  This provision specifically releases any claims by Employee pursuant to
his executive employment agreement with Ferrell dated August 10, 2009.

 

5.               Employee acknowledges that he has been employed by Ferrell in a
senior management capacity and has supervised employees conducting business
throughout the United States, including employees directly involved in sales and
marketing to Ferrellgas retail and wholesale customers, including national and
government accounts.  In the course of his employment, Employee has received
significant Confidential Information (as defined in his Employee Agreement),
including specific information regarding Ferrell’s strategies, suppliers,
product costs and customers throughout the United States and has participated in
all meetings of the executive committee and board of directors of Ferrell.  For
that reason, and in consideration of the financial benefits granted to Employee
pursuant to this Agreement, Employee acknowledges that any employment in the
propane industry during the first two years of the Advisory Period would result
in the inevitable disclosure and/or use of such Confidential Information to the
detriment of Ferrell.  Therefore, Employee agrees not to accept employment in
the propane industry in whole or in part within the United States during the the
two-year period immediately following the Effective Date.  Employee may engage
in consulting services within the propane industry during that period; provided,
however that any such services: a) do not involve the use or disclosure of
Confidential Information, b) are not related to transactions involving
Ferrellgas, c) are not related to the solicitation or sale of propane by another
entity or person to retail or wholesale Customers of Ferrellgas (as defined in
the Employees employment agreements with Ferrellgas), d) are not related to
other matters of direct competition with Ferrellgas.

 

6.               Employee promises to treat as confidential and to disclose to
no person (other than a legal or financial advisor, spouse or other business
associates to the extent commercially reasonable) the terms or conditions of
this Agreement and Release. Employee further promises not to make any
derogatory, disparaging or false statements to any third parties intended to
harm the business or personal reputation of Ferrell, its directors, officers and
employees.

 

7.               Employee understands and agrees that if he violates any
promises, Ferrell may pursue all permissible remedies to redress such violations
including seeking repayment of all payments made under this Agreement and
Release and recovery of costs and reasonable attorney’s fees.  If Employee
violates any promises during his period of

 

3

--------------------------------------------------------------------------------


 

advisory employment, in addition to its other remedies Ferrell may terminate
Employee’s employment as an advisor and cease any additional vesting of any
benefit or option.

 

8.               Employee agrees that the Employee Agreement signed by him on
January 29, 1991, his FCI Option Grantee Agreements, his Ferrellgas Partners,
L.P. Option Agreement signed by him, copies which are incorporated herein by
reference, and/or any similar agreements, are enforceable agreements by the
Parties to the extent not inconsistent with this Agreement, that his obligations
under these agreements inure to the benefit of Ferrell, and that this Agreement
and Release does not release him from any obligations under them or under any
other contract which obligates Employee not to reveal the Confidential
Information of Ferrellgas.  The parties agree that, notwithstanding Section 4 of
this Agreement, the terms of the FCI Nonqualified Stock Option Agreements
entered into between the Employee and Ferrell Companies, Inc. remain in full
force and effect and are not terminated or released by this document.

 

9.               Employee agrees to remain available (upon reasonable prior
notice) to consult with Ferrell in connection with any claims or litigation
involving Ferrell and any transitional matters involving Employee’s prior duties
with Ferrell. Ferrell shall reimburse Employee for his reasonable out-of-pocket
expenses in connection with such consultation.

 

10.         This agreement shall be governed by the laws of the state of Kansas,
except with respect to the issuance, ownership and exercise of options or stock
appreciation rights, which shall be governed by the state of Delaware.

 

4

--------------------------------------------------------------------------------


 

Additional Statement by Employee

 

I was given a copy of this Agreement and Release and was notified that I have
the right to consult with an attorney before signing. Furthermore, I acknowledge
being given at least twenty-one (21) days within which to consider this
Agreement and Release. I have carefully read and fully understand this Agreement
and Release and have had sufficient time and opportunity to consult with my
personal tax, financial, and legal advisors prior to signing. By signing this
Agreement and Release, I voluntarily indicate my intent to be legally bound by
its terms. I understand that I may revoke this Agreement and Release within
seven days after signing it but that thereafter it is irrevocable.

 

 

THIS IS A RELEASE OF CLAIMS

READ CAREFULLY BEFORE SIGNING

 

 

 

/s/ George L. Kolorutis

 

George L. Koloroutis

 

 

 

 

 

1/19/12

 

Date

 

 

FERRELLGAS, INC.;

FERRELL COMPANIES, INC.;

FERRELLGAS PARTNERS, L.P.

FERRELLGAS, L.P.

by FERRELLGAS, INC., a Delaware

Corporation, their General Partner

 

 

By

/s/ Stephen L. Wambold

 

Date

1/19/12

 

Stephen L. Wambold

 

 

 

Chief Executive Officer

 

 

 

5

--------------------------------------------------------------------------------


 

[ATTACHMENT A]

 

January 31, 2012

 

To whom it may concern,

 

It is my pleasure to write this letter of reference for George Koloroutis.
Mr. Koloroutis was employed by Ferrellgas, Inc. beginning
                         .  He served most recently as our Sr. Vice President.

 

We enjoyed and appreciated having Mr. Koloroutis as part of our team.  I
recommend Mr. Koloroutis for a position within your company.  He would be an
asset to any organization.

 

Sincerely,

 

 

Stephen L. Wambold

Chief Executive Officer

 

6

--------------------------------------------------------------------------------